BILL OF COSTS

    TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                  No. 06-14-00102-CV

                                  Johnny E. Webb, III

                                             v.

                                 Alex Rodriguez, et al.

         (No. DC-14-09393 IN 95TH DISTRICT COURT OF DALLAS COUNTY)


TYPE OF FEE                     CHARGES      PAID       BY
MOTION FEE                          $10.00   E-PAID     LASHAWN A WILLIAMS
MOTION FEE                          $10.00   E-PAID     SUZY LANGLEY
MOTION FEE                          $10.00   E-PAID     SUZY LANGLEY
CLERK'S RECORD                     $527.00   PAID       MELVIN HOUSTON
REPORTER'S RECORD                  $348.00   PAID       JOHNNY WEBB
FILING FEE PAID TO COURT THAT      $195.00   E-PAID     LASHAWN A WILLIAMS
TRANSFERRED CASE


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      August 20, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy